Citation Nr: 1040511	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected diabetes 
mellitus type II.  

2.  Entitlement to an increased rating for diabetes mellitus type 
II, currently rated as 20 percent disabling.  

3.  Whether a September 2006 reduction from 10 percent to 0 
percent for diabetic retinopathy was proper.

4.  Entitlement to an increased rating for diabetic retinopathy, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for peripheral vascular disease, continued a 20 percent rating 
for diabetes mellitus, and reduced the rating for diabetic 
neuropathy from 10 percent to 0 percent, effective December 1, 
2006.  The Veteran testified before the Board in September 2010.  

The issues of increased ratings for diabetes mellitus and 
diabetic retinopathy are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a September 2010 communication and at his September 2010 
hearing before the Board, the Veteran withdrew his appeal 
concerning entitlement to service connection for peripheral 
vascular disease.  

2.  Since December 1, 2006, the Veteran's diabetic retinopathy 
has not been manifested by demonstrated improvement in corrected 
visual acuity of both eyes because the Veteran was examined 
during the periods when his intravitreal injections of the eyes 
were at their greatest efficacy.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for peripheral 
vascular disease have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).   

2.  The September 2006 reduction of the rating for diabetic 
retinopathy from 10 percent to 0 percent was not proper.  38 
U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.344(c) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2010).  

In July 2007, the Veteran submitted a substantive appeal 
perfecting his appeal as to the issue of entitlement to service 
connection for peripheral vascular disease, as identified in the 
July 2007 statement of the case.  

In a September 2010 written communication and at his September 
2010 hearing before the Board, the Veteran stated that he wished 
to have his pending claim of entitlement to service connection 
for peripheral vascular disease before the Board withdrawn.  The 
Veteran's written statement indicating his intention to withdraw 
the appeal as to this issue satisfies the requirements for the 
withdrawal of a substantive appeal.  Additionally, the Veteran's 
testimony indicating his intention to withdraw the appeal as to 
this issue, once transcribed as a part of the record of his 
hearing, also satisfies the requirements for the withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).   

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for peripheral vascular 
disease, there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to service connection for 
peripheral vascular disease is dismissed.  

Reduction 

The Veteran argues that his diabetic retinopathy has not improved 
since December 1, 2006, and that despite receiving intravitreal 
injections in his right eye, he has continued to experience 
visual impairment and watery eyes.

A Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's 
disability rating, VA is required to comply with several VA 
regulations applicable to all rating-reduction cases, regardless 
of the rating level or the length of time that the rating has 
been in effect.  Generally, when reduction in the rating of a 
service-connected disability is contemplated and the lower rating 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his latest address of record of 
the contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2010).  In 
the advance written notice, the beneficiary will be informed of 
the right to a pre-determination hearing, and if a timely request 
for hearing is received within 30 days, benefit payments shall be 
continued at the previously established level pending a final 
determination.  38 C.F.R. § 3.105(i)(1) (2010). 

The record shows that in a May 2006 letter, the Veteran was 
notified of a proposal to reduce the rating assigned for his 
diabetic retinopathy.  He was notified that he had 60 days for 
the presentation of additional evidence to show that compensation 
payments should be continued at the present level, and that if he 
did not respond within those 60 days, his disability rating would 
be reduced, effective December 1, 2006.  The record shows that 
the Veteran did not respond to the May 2006 letter with any 
additional evidence, nor did he request a pre-determination 
hearing. 

Evaluating the chronology of the actions described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a pre-determination hearing and time to respond. 

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2010).  
Those regulations provide that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the those 
considerations are applicable only for ratings which have 
continued for long periods at the same level (five years or 
more), and do not apply to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c) 
(2010).  Reexaminations disclosing improvement, physical or 
mental, in disabilities will warrant a reduction in rating.  
Similar protections are afforded to Veterans who have been 
awarded a total rating based on unemployability.  38 C.F.R. § 
3.343 (2010). 

Under those criteria regarding reductions, the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly shows a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993). 

In this case, however, the 10 percent rating for diabetic 
retinopathy was in effect for less than 5 years, from October 25, 
2002, to December 1, 2006.  Therefore, the provisions of 38 
C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  
38 C.F.R. § 3.344(c) (2010). 

An examination disclosing improvement will warrant reduction in 
the rating.  38 C.F.R. § 3.344(c) (2010).  The question is thus 
whether an examination had shown an improvement warranting 
reduction in the rating. 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of the appeal, the criteria for rating eye 
disabilities changed.  However, because the Veteran filed his 
claim prior to December 10, 2008, the appeal will be considered 
under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008). 

The Veteran is currently rated under Diagnostic Code 6099-6006 
for his diabetic retinopathy.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 6099 refers to 
an unlisted disability of the eye.  Diagnostic Code 6006 pertains 
to retinitis.  Retinitis is rated based on visual impairment. 

The Rating Schedule does not contain a specific diagnostic code 
for diabetic retinopathy.  However, where an unlisted condition 
is encountered it is permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2010).  In this case, the 
Board finds that Diagnostic Code 6006, which pertains to 
retinitis, is the most closely analogous diagnostic code.  38 
C.F.R. § 4.84 (2010).  Diagnostic Codes 6000 through 6009, in 
chronic form, are to be rated from 10 percent to 100 percent 
disabling for impairment of visual acuity or loss of field of 
vision, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during continuance 
of active pathology.  A minimum rating of 10 percent is to be 
assigned during active pathology.  38 C.F.R. § 4.84, Diagnostic 
Codes 6000-6009 (2010). 

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or worse 
in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 
(2010).  The ratings increase in 10 percent increments according 
to the levels of vision impairment with the greatest award of 100 
percent assignable for visual acuity of 5/200 or worse in each 
eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6078 (2010).  

On VA examination in March 2006, the Veteran reported that his 
distance vision with correction was good and that the vast 
majority of the time, his reading with glasses was great.  He 
stated that he could also read without his glasses.  He 
complained of some problems with glare with night driving, and 
the examiner noted that was likely attributable to his cataracts.  
The Veteran reported no changes in his medical history or eye 
history since his last examination and had no complaints of eye 
pain.  He denied any periods of incapacitation or rest 
requirements.  The examiner noted that the Veteran's current 
ophthalmologic treatment was being checked every six months with 
a dilated retinal examination.  Examination revealed corrected 
vision of 20/20 in his right eye and corrected far vision of 
20/25 and corrected near vision of 20/20 in his left eye.  There 
was no diplopia noted in any field of gaze, and the Veteran's 
visual field was full to finger counting in all quadrants.  The 
Veteran had a healthy lid, lash, conjunctiva, cornea, iris, 
pupil, optic nerve, macula, and vasculature in each eye.  His 
intraocular pressure was 14 mmHg in the right eye and 15 mmHg in 
the left eye.  There was one microaneurysm noted along the 
vascular arcades in each eye and mild anterior cortical and 
nuclear sclerotic cataract in each eye.  The examiner diagnosed 
the Veteran with poorly controlled diabetes with trace diabetic 
retinopathy of both eyes and mild cataract of both eyes.  The 
Veteran was found to have excellent vision, and the examiner 
stated that the retinopathy was not visually significant.  

Post-service VA medical records dated from April 2007 to July 
2010 show that the Veteran received intermittent treatment for 
his diabetic retinopathy.  The records show that the Veteran 
reported periodic decrease in his right eye vision for which he 
received intravitreal injections in his right eye.  The medical 
evidence shows that the Veteran's vision would improve 
temporarily after his right eye injections so that he could read 
again but that he returned for intravitreal injections 
approximately every five months.  Medical records dated from 
December 2009 to July 2010 show that even with the intravitreal 
injections, the Veteran had corrected vision of 20/40 to 20/50 in 
his right eye and corrected vision of 20/20 in his left eye. 

At a January 2009 VA examination, the Veteran reported no visual 
symptoms, periods of incapacitation due to eye disease, or a 
history of glaucoma.  Examination revealed no keratoconus, visual 
acuity worse than 5/200, strabismus, diplopia, scotoma, or more 
than 4 diopters of spherical correction between the eyes.  The 
Veteran had bilateral corrected distance vision of 20/25+1 and 
corrected near vision of 20/25.  Slit lamp examinations were 
normal.  The fundus had scattered, sparse dot and blot 
hemorrhages at both posterior poles with a flame-shaped 
hemorrhage observed superior to the left optic disc.  The Veteran 
was found to be an absolute presbyope.  He was diagnosed with 
stage I+ background diabetic retinopathy. 

The Board finds that the Veteran is not entitled to a restoration 
of any compensable rating for loss of visual field, as on each 
examination he was found to have no visual field deficits.  38 
C.F.R. § 4.79, Diagnostic Code 6080 (2010).  Thus, the Board 
finds that the Veteran is not entitled to a compensable rating 
based on any visual field deficit.   

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes are 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 
6078, 6079 (2008). 

On examination in March 2006, the Veteran had corrected vision of 
20/20 in his right eye and corrected far vision of 20/25 and 
corrected near vision of 20/20 in his left eye.  At a January 
2009 examination, the Veteran had corrected visual acuity of 
20/25 in both eyes.  However, the evidence shows that from 
December 2009 to July 2010, even with the intravitreal 
injections, the Veteran only had corrected visual acuity of 20/40 
or 20/50 in his right eye and corrected visual acuity of 20/20 in 
his left eye.  The Board finds that at his March 2006 and January 
2009 VA examinations, he was examined shortly after his 
intravitreal injections and therefore demonstrated a perceived 
improvement in visual acuity at those examinations.  However, the 
Board finds that perceived improvement in visual acuity due to 
his intravitreal injections did not show actual improvement 
because the Veteran had been examined at the point of the 
injections' greatest efficacy.  In fact, the complete evidence 
shows that although the intravitreal injections allowed the 
Veteran to have corrected visual acuity of 20/20 in his left eye, 
the Veteran's corrected visual acuity in his right eye was later 
in the cycle of injections as low as 20/50 even with the 
intravitreal injections.    

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that a reduction in the 10 percent rating 
was not warranted and that he is entitled to a restoration of the 
10 percent rating for diabetic retinopathy, effective December 1, 
2006.  While the March 2006 and January 2009 VA examinations 
showed corrected visual acuity at worst of 20/25 in both eyes, 
the Board finds that perceived improvement in visual acuity due 
to the Veteran's intravitreal injections was not indicative of 
actual improvement because the Veteran had been examined at the 
point of the injections' greatest efficacy.  Therefore, the 
evidence does not conclusively establish improvement such that 
the 10 percent rating is not longer warranted. 

In sum, the weight of the credible evidence shows that the 
September 2006 reduction of the disability rating instability 
from 10 percent to 0 percent disabling was not proper because 
actual improvement was not shown.  Therefore, restoration of the 
10 percent rating, effective December 1, 2006, is warranted. 


ORDER

The appeal concerning the issue of entitlement to service 
connection for peripheral vascular disease is dismissed.

The reduction of the rating for the Veteran's diabetic 
retinopathy, from 10 percent to 0 percent, effective December 1, 
2006, was not proper; the Veteran is entitled to restoration of 
the 10 percent rating for diabetic retinopathy, effective 
December 1, 2006.


REMAND

The Veteran was last afforded a VA examination for his diabetes 
mellitus and diabetic retinopathy in January 2009.  When 
available evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Although the Veteran's last examinations are not 
unduly remote, he has asserted that his disabilities have 
worsened since the last examination.  Specifically, he alleges 
that in addition to requiring increased insulin injections and a 
restricted diet, his diabetes has worsened to the point where he 
needs regulation of activities.  Additionally, the Veteran 
contends that his corrected visual acuity has worsened in both 
eyes to the point where he needs intravitreal injections in the 
eyes approximately every five months in order to maintain his 
vision.   

Because there may have been significant changes in the Veteran's 
conditions, the Board finds that new examinations are needed to 
fully and fairly evaluate the Veteran's claims for increased 
ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the 
record does not adequately reveal current state of disability, 
fulfillment of duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since previous examination); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a diabetes 
mellitus examination to determine the 
current severity of his diabetes mellitus.  
Specifically, the examiner should state 
whether or not the Veteran's diabetes 
mellitus requires regulation of 
activities.  The examiner must review the 
claims folder and should note that review 
in the examination report.  
 
2.  Schedule the Veteran for an eye 
examination to determine the current 
severity of his diabetic retinopathy.  If 
possible, schedule the Veteran for an 
examination when the efficacy of his 
periodic intravitreal injection is at its 
least.  Specifically, the examiner should 
note the Veteran's corrected visual acuity 
in both eyes.  The examiner must review 
the claims folder and should note that 
review in the examination report.  

3.  Then, readjudicate the claims.  If any 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


